Citation Nr: 0837621	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-19 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to July 19, 2000 for 
the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington, which granted service connection 
for PTSD and assigned a 50 percent evaluation as of June 22, 
2001.  This effective date was changed to July 19, 2000 in a 
May 2006 rating decision.

The veteran appeared for a Travel Board hearing in May 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  38 C.F.R. § 
3.400(q)(1)(i).  In cases where the evidence is received 
after the final disallowance, the effective date is the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

Cases involving service department records, however, are 
governed by 38 C.F.R. 3.156(c).  This provision has recently 
been revised, effective from October 6, 2006.

Under the prior provisions of 38 C.F.R. 3.156(c), where the 
new and material evidence consists of a supplemental report 
from the service department, received before or after the 
decision has become final, the former decision will be 
reconsidered by the adjudicating agency of original 
jurisdiction.  This section comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to VA, as well as 
corrections by the service department of former errors of 
commission or omission in the preparation of the prior report 
or reports and identified as such.  The retroactive 
evaluation of disability resulting from disease or injury 
subsequently service connected on the basis of new evidence 
from the service department must be supported adequately by 
medical evidence.  Where such records clearly support the 
assignment of a specific rating over a part or the entire 
period of time involved, a retroactive evaluation will be 
assigned accordingly, except as it may be affected by the 
filing date of the original claim.

The current version of 38 C.F.R. 3.156(c) contains more 
detailed provisions as to which particular service department 
records are to be governed by this section.  Except as 
otherwise provided, at any time after VA issues a decision on 
a claim, if VA receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim.  Such 
records include, but are not limited to, service records that 
are related to a claimed in-service event, injury, or 
disease, regardless of whether such records mention the 
veteran by name; additional service records forwarded by the 
Department of Defense or the service department to VA any 
time after VA's original request for service records; and 
declassified records that could not have been obtained 
because the records were classified when VA decided the 
claim.  This section does not apply to records that VA could 
not have obtained when it decided the claim because the 
records did not exist when VA decided the claim, or because 
the claimant failed to provide sufficient information for VA 
to identify and obtain the records from the respective 
service department, the Joint Services Records Research 
Center, or from any other official source.  

Notably, an award made based all or in part on the records 
identified by 38 C.F.R. 3.156(c) is effective on the date 
entitlement arose or the date VA received the previously 
decided claim, whichever is later, or such other date as may 
be authorized by the provisions applicable to the previously 
decided claim.  38 C.F.R. 3.156(c)(3).

In the present case, the veteran's initial claim for service 
connection for PTSD was received in March 1988 and denied in 
an August 1988 rating decision.  His application to reopen 
this claim was received in November 2000.  The RO has 
established an effective date of July 19, 2000 for the grant 
of service connection for PTSD, and a VA treatment record 
from that date includes an Axis I diagnosis of rule out PTSD.

Following the receipt of the November 2000 application, the 
RO received additional service department documentation, 
including the veteran's DA Form 20 and a June 1976 report of 
an incident in which another soldier was electrocuted in May 
1976.  This documentation was not of record at the time of 
the August 1988 rating decision.  While the incident report 
was obtained pursuant to new stressor information provided by 
the veteran, the DA Form 20, containing information as to the 
veteran's unit and location at the time of the incident, 
could have been obtained at the time of the original 1988 
claim even without the information provided by the veteran.  
As such, the DA 20 meets the criteria for "new and material 
evidence" regardless of which version of 38 C.F.R. § 3.156 
is applied.  The question thus becomes at what point did 
entitlement to service connection for PTSD (e.g., a diagnosis 
of PTSD) arise following receipt of the March 1998 claim.

In this regard, the Board notes that the veteran reported 
during a July 2003 VA psychiatric examination that he had 
been receiving Social Security Administration (SSA) 
disability benefits since 2000 on the basis of his attention 
deficit hyperactivity disorder (ADHD).  The Board has 
considered the possibility that medical and mental health 
records corresponding to this SSA grant might contain 
evidence of a diagnosis of PTSD prior to July 19, 2000.  As 
such, it is incumbent upon VA to make efforts to obtain such 
records, pursuant to 38 C.F.R. § 3.159(c)(2).  See also Baker 
v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist 
includes obtaining SSA records when the veteran reports 
receiving SSA disability benefits, as such records may 
contain relevant evidence).  

Accordingly, this case is REMANDED for the following action:

1.  SSA should be contacted, and all 
medical and mental health records 
corresponding to the veteran's reported 
grant of benefits should be requested.  
All records obtained pursuant to this 
request must be included in the veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  After completion of the above 
development, the veteran's claim should 
be readjudicated.  If the determination 
remains adverse, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




